PER CURIAM:
Mark Anthony Teal appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2000) complaint for failure to exhaust administrative remedies. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Teal v. Unknown, No. 7:07-cv-00496-SGW-MFU, 2008 WL 191175 (W.D.Va. Jan. 18, 2008). We grant Teal’s motion to amend his informal brief and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.